       Case 4:20-cv-01723 Document 1 Filed on 05/18/20 in TXSD Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                    :
Jaquise Beasley,                                    :
                                                      Civil Action No.: 4:20-cv-1723
                                                    :
                        Plaintiff,                  :
        v.                                          :
                                                    :
Conn Appliances, Inc.                               :
                                                      COMPLAINT
                                                    :
                                                      JURY
                        Defendant.                  :
                                                    :
                                                    :

        For this Complaint, Plaintiff, Jaquise Beasley, by undersigned counsel, states as follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”) and the Texas Debt Collection

Act, Tex. Fin. Code Ann. § 392, et seq.

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant maintains its corporate headquarters and transacts business in this District, and a

substantial portion of the acts giving rise to this action occurred in this District.


                                              PARTIES

        3.      Plaintiff, Jaquise Beasley (“Plaintiff”), is an adult individual residing in Decatur,

Georgia, and is a “person” as defined by 47 U.S.C. § 153(39).

        4.      Defendant Conn Appliances, Inc. (“Conn”), is a Texas business entity with an

address of 4055 Technology Forest Boulevard, Suite 210, The Woodlands, Texas 77381-2008,

and is a “person” as defined by 47 U.S.C. § 153(39).
      Case 4:20-cv-01723 Document 1 Filed on 05/18/20 in TXSD Page 2 of 6



                                               FACTS

       5.       Within the last four years, Conn started calling Plaintiff’s cellular telephone,

number 770-xxx-0505, in an attempt to collect a debt from a stranger by the name of “Consuela.

       6.       Upon information and belief, Conn placed the calls at issue from within Texas

and/or coordinated the debt collection actions with respect to Plaintiff’s daughter’s account from

within Texas.

       7.       At all times mentioned herein, Conn contacted Plaintiff using an automated

telephone dialer system (“ATDS” or “predictive dialer”).

       8.       When Plaintiff answered calls from Conn, she heard silence and had to wait on

the line before she was connected to the next available representative.

       9.       On or around the second time that Conn called Plaintiff, Plaintiff spoke with a

live representative and requested that all calls to her cease, and again requested that the calls

cease on numerous subsequent occasions.

       10.      Nonetheless, Conn continued to place automated calls to Plaintiff’s cellular

telephone number.

                                   COUNT I
                   VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, et. seq.

       11.      Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       12.      At all times mentioned herein, Defendant called Plaintiff’s cellular telephone

number using an ATDS or predictive dialer.

       13.      In expanding on the prohibitions of the TCPA, the Federal Communications

Commission (“FCC”) defines a predictive dialer as “a dialing system that automatically dials

consumers’ telephone numbers in a manner that “predicts” the time when a consumer will


                                                  2
       Case 4:20-cv-01723 Document 1 Filed on 05/18/20 in TXSD Page 3 of 6



answer the phone and a [representative] will be available to take the call…”2003 TCPA Order,

18 FCC 36 Rcd 14022. The FCC explains that if a representative is not “free to take a call that

has been placed by a predictive dialer, the consumer answers the phone only to hear ‘dead air’ or

a dial tone, causing frustration.” Id. In addition, the TCPA places prohibitions on companies that

“abandon” calls by setting “the predictive dialers to ring for a very short period of time before

disconnecting the call; in such cases, the predictive dialer does not record the call as having been

abandoned.” Id.

        14.       Defendant’s telephone system(s) have some earmarks of a Predictive Dialer.

        15.       When Plaintiff answered calls from Defendant, she was met with a period of

silence before Defendant’s telephone system would connect her to the next available

representative.

        16.       Defendant’s Predictive Dialers have the capacity to store or produce telephone

numbers to be called, using a random or sequential number generator.

        17.       Plaintiff never provided her cellular telephone number to Defendant and never

provided her consent to be contacted on her cellular telephone, and in fact instructed Defendant

to stop all calls to her.

        18.       In the event Defendant at one time had consent to contact Plaintiff on his cellular

telephone, Plaintiff revoked her consent by her demand to cease calls to his cellular telephone.

        19.       Without prior express consent, Defendant contacted Plaintiff by means of

automatic telephone calls or prerecorded messages at a cellular telephone in violation of 47

U.S.C. § 227(b)(1)(A)(iii).

        20.       Defendant continued to place automated calls to Plaintiff’s cellular telephone after

being advised it had the wrong number and knowing there was no consent to continue the calls.



                                                   3
         Case 4:20-cv-01723 Document 1 Filed on 05/18/20 in TXSD Page 4 of 6



As such, each call placed to Plaintiff was made in knowing and/or willful violation of the TCPA,

and subject to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).

         21.   The telephone number called by Defendant was assigned to a cellular telephone

service for which Plaintiff incurs charges for incoming calls pursuant to 47 U.S.C. § 227(b)(1).

         22.   Plaintiff was annoyed, harassed and inconvenienced by Defendant’s continued

calls.

         23.   The calls from Defendant to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

         24.   Each of the aforementioned calls made by Defendant constitutes a violation of the

TCPA.

         25.   Plaintiff is entitled to an award of $500.00 in statutory damages for each call

placed in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

         26.   As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).


                                             COUNT II

                VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT
                        TEX. FIN. CODE ANN. § 392, et al.

         27.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

         28.   The Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

         29.   The Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. §

392.001(6) and (7).



                                                 4
      Case 4:20-cv-01723 Document 1 Filed on 05/18/20 in TXSD Page 5 of 6



       30.     The Defendant caused a telephone to ring repeatedly, with the intent to annoy or

abuse the Plaintiff, in violation of Tex. Fin. Code Ann. § 392.302(4).

       31.     The Plaintiff is entitled to injunctive relief and actual damages pursuant to Tex.

Fin. Code Ann. § 392.403(a)(1) and (2) and to remedies under Tex. Bus. & Comm. Code

§ 17.62 pursuant to Tex. Fin. Code Ann. § 392.404(a).


                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against Defendant:


               A. Statutory damages of $500.00 for each violation determined to be negligent

                   pursuant to 47 U.S.C. § 227(b)(3)(B);

               B. Treble damages for each violation determined to be willful and/or knowing

                   pursuant to 47 U.S.C. § 227(b)(3)(C);

               C. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

               D. Actual damages pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

               E. Attorneys’ Fees and Costs pursuant to Tex. Fin. Code Ann. § 392.403(b);

               F. Statutory damages of $100.00 for each violation pursuant to Tex. Fin. Code

                   Ann. § 392.403(e)

               G. Remedies under Tex. Bus. & Comm. Code § 17.62 pursuant to Tex. Fin. Code

                   Ann. § 392.404(a);

               H. Such other and further relief as may be just and proper.




                                                 5
     Case 4:20-cv-01723 Document 1 Filed on 05/18/20 in TXSD Page 6 of 6



                      TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: May 18, 2020
                                   Respectfully submitted,

                                   By /s/ Jody B. Burton

                                   Jody B. Burton, Esq., CT Bar # 422773
                                   LEMBERG LAW, L.L.C.
                                   43 Danbury Road, 3rd Floor
                                   Wilton, CT 06897
                                   Telephone: (203) 653-2250
                                   Facsimile: (203) 653-3424
                                   E-mail: jburton@lemberglaw.com
                                   Attorneys for Plaintiff




                                      6
